—Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered September 10, 1991, convicting her of resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of resisting arrest beyond a reasonable doubt, notwithstanding the defendant’s acquittal of all other charges under the indictment (see, People v SiMartin, 135 AD2d 591; People v Maturevitz, 149 AD2d 908; cf., People *445v Saitta, 79 AD2d 994; see also, People v Peacock, 68 NY2d 675; People v Collins, 178 AD2d 789; People v Williams, 25 NY2d 86; People v Bertino, 93 AD2d 972).
The defendant’s contention that the court improperly admitted testimony as to a statement she had uttered during the incident in question because she was not provided with written notice of the prosecution’s intent to use such statement at trial is without merit (see, CPL 710.30 [1] [a]; People v Greer, 42 NY2d 170; People v Wells, 133 AD2d 385; see also, People v Kimbell, 169 AD2d 880; People v Stewart, 160 AD2d 966).
We have examined the defendant’s remaining contention and find it to be without merit. Mangano, P. J., Thompson, Sullivan and Ritter, JJ., concur.